 



IRREVOCABLE PROXY

 

     The undersigned stockholder of Kenactiv Innovations Inc., a Delaware
corporation (the "Company"), hereby irrevocably (to the fullest extent permitted
by law) appoints and constitutes Christopher E. Galvin and Cameron Adair, and
each of them, the attorneys and proxies of the undersigned with full power of
substitution and resubstitution, to the full extent of the undersigned's rights
with respect to (i) the shares of capital stock of the Company owned by the
undersigned as of the date of this proxy, which shares are specified on the
final page of this proxy, and (ii) any and all other shares of capital stock of
the Company which the undersigned may acquire after the date hereof until such
time as this Proxy terminates in accordance with its terms.  (The shares of the
capital stock of the Company referred to in clauses (i) and (ii) of the
immediately preceding sentence are collectively referred to as the "Shares.") 
Upon the execution hereof, all prior proxies given by the undersigned with
respect to any of the Shares are hereby revoked, and no subsequent proxies will
be given with respect to any of the Shares.

 

     This proxy is irrevocable, is coupled with an interest and is granted in
consideration of the undersigned stockholder entering into the Share Exchange
Agreement, dated as of the date hereof, between the undersigned stockholder and
the Company (the "Share Exchange Agreement"). Capitalized terms used but not
otherwise defined in this proxy have the meanings ascribed to such terms in the
Share Exchange Agreement.

 

     The attorneys and proxies named above will be empowered, and may exercise
this proxy, to vote the Shares at any time until the exchange referenced in
Section 7.1(b) of the Exchange Agreement is completed (the “Expiration Date”) at
any meeting of the stockholders of the Company, however called, and at any
adjournment thereof, or in any written action by consent of stockholders of the
Company, with respect to any action.

 

        Any obligation of the undersigned hereunder shall be binding upon the
heirs, successors and assigns of the undersigned (including any transferee of
any of the Shares).

 

     This proxy shall terminate upon the Expiration Date.

 

[signature page follows]

 

 

(1)

 

 

Dated:  January 24, 2013            

 

Organic Plant Health, Inc.

 

 

By: /s/ William Styles

Name: William Styles

Title: Chief Executive Officer                                   

 

 

Number of Shares of Company

Common Stock:   50,000,000

 

